The Honorable Jerry Hunton State Representative 14221 Greasy Valley Road Prairie Grove, Arkansas 72753
Dear Representative Hunton:
This is in response to your request for an opinion on the following two questions:
  1. Can an elected city official, for example the recorder/treasurer, also be employed by the city or municipal court?
  2. Can a person who has been elected as recorder/treasurer of a city and is employed by the city or municipal court, handle both city revenue and court funds?
I assume from the tenor of your questions that you are referring to the municipal court and not the "city court" formerly known as the "mayor's court." Additionally, it is my understanding that you are referring to employment by the municipal court as "municipal court clerk." In response to your first question, it is my opinion that a recorder/treasurer may also serve as municipal court clerk. Section 16-17-211(g) of the Arkansas Code provides that "[w]here the duties of the office of municipal court clerk do not require a full-time employee, the city council may require that the duties of the clerk be performed by any other officer of the city." See also Op. Att'y Gen. 94-248, quoting this statute and its legislative history which indicates that the city officer can receive a salary for service as municipal court clerk.
In response to your second question, if the recorder/treasurer is serving as municipal court clerk as is authorized by statute, it is apparent that in such service the individual would handle both city revenue and court funds. This result has been authorized by the legislature when it sanctioned the dual service.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh